 


113 HRES 696 EH: Providing for consideration of the bill (H.R. 5230) making supplemental appropriations for the fiscal year ending September 30, 2014, and for other purposes; providing for consideration of the bill (H.R. 5272) to prohibit certain actions with respect to deferred action for aliens not lawfully present in the United States, and for other purposes; providing for consideration of the Senate amendment to the bill (H.R. 5021) to provide an extension of Federal-aid highway, highway safety, motor carrier safety, transit, and other programs funded out of the Highway Trust Fund, and for other purposes; and for other purposes.
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 696 
In the House of Representatives, U. S.,

July 31, 2014
 
RESOLUTION 
Providing for consideration of the bill (H.R. 5230) making supplemental appropriations for the fiscal year ending September 30, 2014, and for other purposes; providing for consideration of the bill (H.R. 5272) to prohibit certain actions with respect to deferred action for aliens not lawfully present in the United States, and for other purposes; providing for consideration of the Senate amendment to the bill (H.R. 5021) to provide an extension of Federal-aid highway, highway safety, motor carrier safety, transit, and other programs funded out of the Highway Trust Fund, and for other purposes; and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 5230) making supplemental appropriations for the fiscal year ending September 30, 2014, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations; and (2) one motion to recommit. 
2.After passage of H.R. 5230, and on the legislative day of July 31, 2014, the House shall consider in the House the bill (H.R. 5272) to prohibit certain actions with respect to deferred action for aliens not lawfully present in the United States, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary; and (2) one motion to recommit. 
3.Upon adoption of this resolution it shall be in order to take from the Speaker’s table the bill (H.R. 5021) to provide an extension of Federal-aid highway, highway safety, motor carrier safety, transit, and other programs funded out of the Highway Trust Fund, and for other purposes, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chair of the Committee on Transportation and Infrastructure or his designee that the House disagree to the Senate amendment. The Senate amendment and the motion shall be considered as read. The previous question shall be considered as ordered on the motion to its adoption without intervening motion except one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Transportation and Infrastructure. 
4.Any motion pursuant to clause 4 of rule XXII relating to H.R. 5021 may be offered only by the Majority Leader or his designee. 
5.It shall be in order at any time on the legislative day of July 31, 2014, for the Speaker to entertain motions that the House suspend the rules as though under clause 1 of rule XV. The Speaker or his designee shall consult with the Minority Leader or her designee on the designation of any matter for consideration pursuant to this section. 
6.The requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported through the legislative day of July 31, 2014. 
 
Karen L. Haas,Clerk.
